Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

In Figure 10, insert reference numeral “200” and a corresponding lead line with an arrowhead pointed toward the waste toner palletization device that is identified in the specification by reference numeral “200” when Figure 10 is described.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0002], line 4, change “the printing process” to --- a printing process ---.
In paragraph [0016], line 3, change “medium.” To --- medium P. ---.
In paragraph [0016], line 3, change “a print medium” to --- the print medium ---.
In paragraph [0021], line 7, after “may” insert --- be ---.

In paragraph [0026], line 2, after “pelletization device” insert --- 200 ---.
In paragraph [0033], line 3, after “the piston” insert --- 220 ---.
In paragraph [0035], line 2, change “A driving” to --- The driving ---.
In paragraph [0040], line 2, after “palletization device” insert --- 200 ---.
In paragraph [0042], line 3, delete --- waster ---.
In paragraph [0047], line 8, after “pelletization device” insert --- 200 ---.
In paragraph [0062], line 1, after “a piston” insert --- 220 ---.
In paragraph [0065], line 2, after “palletization device” insert --- 200 ---.
In paragraph [0067], lines 2 and 4, after “device” insert --- 200 ---.
In paragraph [0067], lines 2 and 4, after “lid” insert --- 270 ---.
In paragraph [0071], line 4, change “other end portion 275” to --- another end portion 275 ---. Note paragraph [0069], line 
In paragraph [0072], lines 1 and 7, change “other end portion 275” to --- another end portion 275 ---. Note paragraph [0069], line 8, where “another end portion 275” is first identified in the specification.
In paragraph [0072], line 6, after “the piston” insert --- 220 ---.
In paragraph [0073], lines 3 and 8, change “other end portion 275” to --- another end portion 275 ---. Note paragraph [0069], line 8, where “another end portion 275” is first identified in the specification.
In paragraph [0075], line 2, after “palletization device” insert --- 200 ---.
In paragraph [0077], line 1, after “hollow portion” insert --- 219 ---.
In paragraph [0077], line 2, after “a container” insert --- 210 ---.
In paragraph [0079], line 2, change “other end portion 275” to --- another end portion 275 ---. Note paragraph [0069], line 8, where “another end portion 275” is first identified in the specification.
In paragraph [0081], line 3, change “other end portion 275” to --- another end portion 275 ---. Note paragraph [0069], line 
In paragraph [0083], line 3, change “position,” to --- position 204, ---.
In paragraph [0083], line 6, after “fourth position” insert --- 204 ---.
In paragraph [0091], line 2, after “palletization device” insert --- 200 ---.
In paragraph [0092], line 2, after “palletization device” insert --- 200 ---.
In paragraph [0095], line 2, after “palletization device’ insert --- 200 ---.
In paragraph [0096], line 2, change “portion of a container” to --- portion 219 of a container 210 ---.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this 

Allowable Subject Matter
	Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image fo9rming apparatus including: a printing unit to print an image on a print medium using toner; a container having a hollow portion to accommodate waste toner discharged from the printing unit; a heater to apply heat to the container such that the waste toner becomes a waste toner viscous body; and a piston inserted in the hollow portion of the container movable between a first position blocking a first end portion of the hollow portion, a second position exposing the waste toner viscous body to a second end portion of the hollow portion to cool the waste toner viscous body to become a waste toner pellet, and a third position beyond the second position to separate the waste toner pellet from the second end portion of the hollow portion.

	Claims 11-15 are allowable over the prior art of record because the prior art of record fails to teach or suggest a waste toner palletization method of an image forming apparatus, the method including: positioning a piston in a first position 


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al disclose an image forming apparatus capable of waste toner solidification and discharge.
Fasen discloses a toner storage device that includes a toner particle hopper and a heating device coupled to the toner particle hopper to heat toner particles received at the toner particle hopper to compress the toner particles.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 9, 2022